[J-84-2021] [MO: Todd, J.]
                   IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 DR. AHLAM KHALIL,                            :   No. 24 EAP 2021
                                              :
                     Appellant                :   Appeal from the Judgment of
                                              :   Superior Court entered on January
                                              :   5, 2021 at No. 2549 EDA 2019,
              v.                              :   affirming in part, reversing in part
                                              :   and remanding the Order entered on
                                              :   July 12, 2019 in the Court of
 GERALD J. WILLIAMS ESQUIRE; BETH             :   Common Pleas, Philadelphia
 COLE ESQUIRE; WILLIAMS CUKER                 :   County, Civil Division at No. 0825
 BEREZOFSKY, LLC,                             :   May Term, 2013.
                                              :
                     Appellees                :   ARGUED: December 8, 2021


                                 CONCURRING OPINION


JUSTICE MUNDY                                               DECIDED: July 20, 2022
      I join the result reached by the majority. With that said, I am also aligned with

Justice Wecht’s view that the rule announced in Muhammad v. Strassburger, McKenna,

Messer, Shilobod & Gutnick, 587 A.2d 1346 (Pa. 1991), should be disapproved, and that

the present dispute offers a convenient vehicle to do so. While discouraging litigation

based on a mere desire to obtain more money the second time around has some appeal,

as Justice Wecht notes the jurisdictions which have rejected a Muhammad-type rule have

not been overburdened by those types of lawsuits. More fundamentally, there does not

seem to be any reason injured clients should be barred from recovery if they can prove

negligence, damages, and proximate causation, as in any other tort case.